Citation Nr: 1414448	
Decision Date: 04/03/14    Archive Date: 04/11/14

DOCKET NO.  09-33 354	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

Entitlement to service connection for posttraumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Schulman, Associate Counsel



INTRODUCTION

The Veteran, who is the appellant in this case, had active service from November 1962 to November 1992.
      
This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which denied service connection for PTSD to include abnormal sleep patterns, short term memory loss, retention problems, hypervigilence, irritability and alcoholism.  The Veteran perfected an appeal of the denial in this decision, and the matter is now before the Board.

In the August 2008 decision on appeal, the RO also denied entitlement to service connection for PTSD for treatment purposes under the provisions of 38 U.S.C.A. § 1702.  The Veteran submitted a timely notice of disagreement with the RO's decision on this matter, and the RO responded with the issuance of a statement of the case in June 2009.  In August 2009, the Veteran submitted a properly executed substantive appeal to the Board on a VA Form-9.  In this communication the Veteran placed an X in the box indicating that he was appealing all issues listed on the June 2009 statement of the case.  However, in the narrative portion of the VA Form-9 the Veteran stated only "I am appealing the denial of PTSD."  The Board notes that this statement was accompanied by a statement from the Veteran's representative indicating that the issue on appeal was service connection for PTSD due to in-service stressor events aboard the USS Cocopa.  Based on the foregoing, the Board concludes that the appeal for entitlement to treatment under 38 U.S.C.A. § 1702 was not perfected and thus is not before the Board.

With regard to eligibility for treatment in the VA system for an acquired psychiatric disorder, to include PTSD, the Board notes that the Veteran is already eligible for such treatment.  Generally, a Veteran must be enrolled in the VA healthcare system as a condition to receiving medical benefits, 38 C.F.R. § 17.36(a) (2013), with VA determining priority for such treatment based on enumerated qualifiers.  C.F.R. § 17.36(b).  In the Veteran's case, the Veteran has had a combined 50 percent rating since August 31, 2007, and thus has been in the highest priority group - group 1 - since that time.  See 38 C.F.R. § 17.36(b)(1) (defining priority group 1 as "Veterans with a singular or combined rating of 50 percent or greater based on one or more service-connected disabilities or unemployability").

Consideration of the Veteran's appeal has included review of all documents within the Virtual VA paperless claims processing system and the Veterans Benefits Management System.  The documents within these systems do not include any non-duplicative materials pertinent to the present appeal other than an informal hearing presentation submitted by the Veteran's representative.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran, who served for 30 years and in two periods of war, contends that while stationed aboard the USS Cocopa, the ship became immobile "several hundred yards" from shore and remained in that location as night fell.  The ship was then ordered to blackout the lights to avoid detection as heavy weapons fire was seen ashore.  The Veteran reports that he experienced "intense fear and helplessness" during the incident.  With regard to current symptomatology, a January 2008 letter from the Charleston Vet Center indicated that the Veteran has reported current symptomatology "in each of the three areas of PTSD," but that the Veteran is not currently receiving treatment.

The Veteran is currently diagnosed with, and service-connected for, generalized anxiety disorder.  In order to properly adjudicate the claim, and to fulfill VA's duty to assist, the Board finds that the Veteran must be provided a VA examination - which has not yet been provided to him during the course of his immediate appeal.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a psychological VA examination.  The claims file is to be made available to the examiner, who should affirmatively state that the relevant evidence has been reviewed.

The examiner should:

a.  Identify all of the Veteran's current mental health diagnoses in accordance with the DSM-IV.  For EACH of these diagnoses, the examiner is to state whether symptomatology at least as likely as not (i.e., to at least a 50 percent degree of probability) was caused by or related to service.

b.  Regardless of the foregoing response, specifically state whether the Veteran meets the DSM-IV criteria for a diagnosis of PTSD, and if so, whether it was at least as likely as not caused by or related to service.

c.  Differentiate, if possible, those symptoms associated with service-connected generalized anxiety disorder, versus those symptoms associated with any other current mental health disorders.

For the purposes of doing so, the examiner is to assume that the Veteran's account of in-service events aboard the USS Cocopa are credible.

2.  After completing all indicated development, readjudicate the claim for PTSD in light of all the evidence of record.  If any benefit sought on appeal remains denied, a supplemental statement of the case should be furnished to the Veteran, and he should be afforded a reasonable opportunity to respond.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MATTHEW D. TENNER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


